DETAILED ACTION

1.	Claims 1-9, 16-18, 23-26, 32, and 35-39 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-9, 16-18, 23-26, 32, and 35-39 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

5.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes, i.e. for data manipulation. They are highlighted below (underlined, italicized):

1. A processor-implemented method for data manipulation comprising: 
obtaining input data for manipulation in a layer of a neural network, wherein the manipulation is performed on a processor that supports single-precision operations; 
converting the input data to a 16-bit reduced floating-point representation, wherein the reduced floating-point representation comprises an alternative single- precision data representation mode; 
manipulating the input data with one or more 16-bit reduced floating-point data elements; and 
forwarding a result of the manipulating to a next layer of the neural network.

6.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes of manipulating data.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitations of “processor” and “layer of a neural network” are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further the claim recites “obtaining input data for manipulation” and “forwarding a result of the manipulating to a next layer of the neural network.” However, these steps are recited as a general means of obtaining and forwarding data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  Furthermore obtaining and forwarding data that is necessary for use of the recited judicial exception represents mere data gathering/data output and is insignificant extra solution activity. The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

7.	Claims 38 and 39 are rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claim 1 above. Claim 38 only recites an additional “computer program product embodied in a non-transitory computer readable medium””. This is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, nor is it indicative of an inventive concept (i.e. significantly more). Claim 39 is the system of claim 1 and merely adds a generic memory and one or more processors. Thus, the claim is directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Dependent claims 2-9, 16-18, 23-26, 32, and 35-37 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 
For example:

	
8.	Claim 2 recites the abstract idea of “wherein the manipulating includes a multiply and add-accumulate operation,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

9.	Claim 3 recites the abstract idea of “wherein the manipulating includes a unary operation, a binary operation, or a conversion operation,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

10.	Claim 4 recites the abstract idea of “wherein the input data comprises image data,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

11.	Claim 5 recites the abstract idea of “wherein the image data is represented in bfloatl6 format without loss of precision,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.
12.	Claim 6 recites the abstract idea of “wherein the image data uses an 8-bit unsigned integer RGB representation,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

13.	Claim 7 recites the abstract idea of “wherein the one or more 16-bit reduced floating-point data elements comprise one or more neural network weights,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

14.	Claim 8 recites the abstract idea of “wherein the weights are trained using single- precision data representations,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

15.	Claim 9 recites the abstract idea of “converting the single- precision data representations into 16-bit reduced floating-point data representations for use in neural network processing,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

16.	Claim 16 recites the abstract idea of “wherein the manipulating comprises a dot- product operation,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

17.	Claim 17 recites the abstract idea of “wherein an operation employs a table lookup function to accomplish a division, a square root, a reciprocal, or a reciprocal square root calculation,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

18.	Claim 18 recites the abstract idea of “wherein the table lookup function uses 7+1 input bits to yield a 19-bit output,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

19.	Claim 23 recites the abstract idea of “performing left or right versions of commands for the processor that support single-precision operations to handle 8-bit unsigned integer input,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.
	
20.	Claim 24 recites the abstract idea of “wherein the performing enables hybrid data type support,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

21.	Claim 25 recites the abstract idea of “wherein the hybrid data type support includes support for an 8-bit unsigned integer representation and a 16-bit reduced floating-point representation,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

22.	Claim 26 recites the abstract idea of “including commands for the processor that support single-precision operands and 16-bit reduced floating-point representation operands in a same operation,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

23.	Claim 32 recites the abstract idea of “wherein the 16-bit reduced floating-point representation comprises a bfloatl6 data representation,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

24.	Claim 35 recites the abstract idea of “wherein the 16-bit reduced floating-point representation comprises a reduced mantissa floating-point representation,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

25.	Claim 36 recites the abstract idea of “wherein the manipulating includes mixed floating-point data elements,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

26.	Claim 37 recites the abstract idea of “wherein the mixed floating-point data elements include single-precision data elements,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.




Claim Rejections - 35 USC § 102
27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


28.	Claim(s) 1, 3, 4, 6-9, 16, 26, 38, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellempudi et al (hereafter Mellempudi)(US Pub. 2018/0322382).
Cited in the IDS filed 07/06/2020.

29.	As to claim 1, Mellempudi discloses a processor-implemented method for data manipulation (abstract) comprising: 
obtaining input data for manipulation in a layer of a neural network ([0040] receiving input), wherein the manipulation is performed on a processor that supports single-precision operations ([0073] single precision FPU); 
converting the input data to a 16-bit reduced floating-point representation ([0140]  scaled FP 16), wherein the reduced floating-point representation comprises an alternative single- precision data representation mode ([0140]-[0143]); 
manipulating the input data with one or more 16-bit reduced floating-point data elements ([0144] operations performed via functional units); and 
forwarding a result of the manipulating to a next layer of the neural network ([0156] feedforward to output to next layer).

30.      As to claim 2, Mellempudi discloses wherein the manipulating includes a multiply and add-accumulate operation ([0146] multiply operations, [0138 and [0147 accumulating).

31.      As to claim 3, Mellempudi discloses wherein the manipulating includes a unary operation, a binary operation, or a conversion operation ([0141] scaled half precision conversion).

33.       As to claim 4, Mellempudi discloses wherein the input data comprises image data ([0133] image recognition).

34.      As to claim 6, Mellempudi discloses wherein the image data uses an 8-bit unsigned integer RGB representation ([0176] rgb components).

35.      As to claim 7, Mellempudi discloses wherein the one or more 16-bit reduced floating-point data elements comprise one or more neural network weights ([0134]-[0136] and [0146] weights).

36.      As to claim 8, Mellempudi discloses wherein the weights are trained using single- precision data representations ([0073] single precision FPU).
37.      As to claim 9, Mellempudi discloses converting the single- precision data representations into 16-bit reduced floating-point data representations for use in neural network processing ([0140]-[0143).

38.      As to claim 16, Mellempudi discloses wherein the manipulating comprises a dot- product operation ([0167], [0179], and [0254] dot product).

39.      As to claim 26, Mellempudi discloses including commands for the processor that support single-precision operands and 16-bit reduced floating-point representation operands in a same operation ([0038], commands).

40.      As to claims 38 and 39, the claims are rejected for similar reasons as claim 1 above. 



Claim Rejections - 35 USC § 103
41.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
42.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

43.	Claim(s) 5, 17, 18, 23-25, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mellempudi in view of Henry et al (hereafter Henry)(US Pub. 2019/0042244).


44.      As to claim 5, Mellempudi does not disclose wherein the image data is represented in bfloat16 format without loss of precision. However, Henry discloses wherein the image data is represented in bfloatl6 format without loss of precision ([0076], floating-point conversion, without accuracy loss; [0044] table 2, Bfloat16 format). 

45.      Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed in invention to modify the teachings of Mellempudi, by applying the bfloat16 format to the data, as taught by Henry, for the benefit of achieving faster execution rates for arithmetic operations as bfloat16 hardware can run faster than classic floating-point hardware (Henry, [0047]).

46.      As to claims 17 and 18, the combination of Mellempudi and Henry discloses operation employs a table lookup function to accomplish a division, a square root, a reciprocal, or a reciprocal square root calculation and wherein the table lookup function uses 7+1 input bits to yield a 19-bit output (Henry [0051] different operations such as division, and [0137] look-up tables).

47.      As to claims 23-25, the combination of Mellempudi and Henry discloses performing left or right versions of commands for the processor that support single-precision operations to handle 8-bit unsigned integer input, wherein the performing enables hybrid data type support, and including commands for the processor that support single-precision operands and 16-bit reduced floating-point representation operands in a same operation (Henry [0275] different commands for operation, but not limiting).

48.      As to claims 35-37, the combination of Mellempudi and Henry discloses wherein the 16-bit reduced floating-point representation comprises a reduced mantissa floating-point representation (Henry [0093] mantissa bits); wherein the manipulating includes mixed floating-point data elements; and wherein the mixed floating-point data elements include single-precision data elements (Henry, [0091]-[0094]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182